          Case 1:20-cv-00263-AT-KHP Document 7 Filed 01/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                     01/16/2020
ADAMA BAH,

                                                Plaintiff,              20-CV-0263 (AT) (KHP)

                             -against-                               INITIAL CASE MANAGEMENT
                                                                         CONFERENCE ORDER
CITY OF NEW YORK; JOHN and JANE DOE 1-10,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         This action is scheduled for an Initial Case Management Conference in accordance with

Rule 16(b) of the Federal Rules of Civil Procedure on Monday, March 23, 2020 at 10:15 a.m. in

Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New York.

         Rule 26(f) Conference. Counsel for the parties are directed to confer at least 21 days

before the date of the Initial Case Management Conference to discuss the matters set forth in

Rule 26(f) of the Federal Rules of Civil Procedure. The parties shall comply with their Rule 26(a)

initial disclosure obligations no later than 14 days after the parties’ Rule 26(f) conference.

         Rule 16(b) Conference. The parties will be required to discuss at the Rule 26(f)

conference the subjects set forth in Rule 16(b) and (c) of the Federal Rules of Civil Procedure.

         Proposed Scheduling Order. Parties are directed to complete the Report of Rule 26(f)

Meeting and Proposed Case Management Plan, at http://nysd.uscourts.gov/judge/Parker, and

e-mail it to Parker_NYSDChambers@nysd.uscourts.gov one week before the scheduled

conference.
         Case 1:20-cv-00263-AT-KHP Document 7 Filed 01/16/20 Page 2 of 2



       Counsel who disagree about the dates or other terms of the proposed schedule shall

submit a joint letter briefly explaining the dispute. Such letter, if any, must be submitted one

week before the scheduled conference. The letter shall be filed via ECF.

       Attendance. Counsel attending must be authorized to make stipulations and

admissions about all matters that can reasonably be anticipated for discussion at the Initial

Case Management Conference.

       Consent to Proceed Before the Magistrate Judge. The parties shall discuss whether

they consent to conduct all proceedings, including a trial, before the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636(c). If all parties consent, they shall complete the Consent to

Proceed Before a U.S. Magistrate Judge form available on the Court’s website at

http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-judge and file

such form with the Court. This Order is not meant to interfere in any way with the parties’

absolute right to have dispositive motions and/or a trial before a United States District Judge,

but is merely an attempt at preserving scarce judicial resources and reminding the parties of

their option pursuant to 28 U.S.C. § 636(c).

      The Plaintiff is directed to serve this order, and a copy of the complaint on the

Defendants. Plaintiff is also directed to file proof of this service with the court.

       SO ORDERED.

DATED:         New York, New York
               January 16, 2020

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge
                                                 2
